Share Exchange AGREEMENT THIS AGREEMENT is made effective as of the 13th day of September, 2013 AMONG: BUKA VENTURES INC., a State of Nevada corporation with an office at 21 Luke Street, Vatuwaga, Suva, Fiji (“Pubco”) AND: HEALTH EDUCATION CORPORATION dba NUTRANOMICS, a State of Utah corporation with an office at 11487 South 700 East, Draper, Utah 84020. (“Priveco”) AND: RITESH CHANDRA SINGH, of 21 Luke Street, Vatuwaga, Suva, Fiji AND: RANJANA BHARAT, of 20 Howell Road, Samabula, Suva, Fiji AND: THE UNDERSIGNED SHAREHOLDERS OF PRIVECO AS LISTED ON Schedule1 ATTACHED HERETO (the “Selling Shareholders”) WHEREAS: A. the Selling Shareholders are the registered and beneficial owners of all 8,994,800 issued and outstanding common shares in the capital stock of Priveco; B.
